Opinion by
Keefe, J.
It was stipulated that the cheese is similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), and Abstracts 42146 and 48269, which records were incorporated herein. In accordance with stipulation and on the authority of the decisions cited the court held that an allowance of 2}4 percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of the inedible coverings on the outside of the cheese. The protests were sustained to this extent.